Citation Nr: 1747935	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO. 16-00 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for glaucoma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Husain, Associate Counsel


INTRODUCTION

The Veteran had active service in the U.S. Navy from February 1952 to September 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision of the Department of Veterans Affairs (VA) Denver Regional Office (RO) in Lakewood, Colorado. The case is currently under the jurisdiction of the RO in Seattle, Washington.

In March 2017, the Board remanded the Veteran's claim for additional development. His claim has since returned to the Board for further consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's glaucoma symptoms are manifested by a corrected visual acuity of 20/40 or better bilaterally and a range of vision between 45 to 60 degrees.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for open-angle glaucoma have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.79, Diagnostic Code 6013 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

In December 2015, the Veteran stated that he believed an examination he received was inadequate. Since that time, the Veteran has received two new VA examinations, and the Veteran's private medical records have been included in the claims file. Therefore, the Board has fulfilled its duty to assist.


Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The Board has thoroughly reviewed all the evidence in the Veteran's VA file. In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision. 38 U.S.C.A § 7104(d)(1); See Allday v. Brown, 7 Vet. App. 517, 527 (1995). Although the entire record must be reviewed by the Board, it is not required to discuss, in detail, every piece of evidence. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence). Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant. See Timberlake v. Gober, 14 Vet. App. 122 (2000). The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake, infra.

As noted above, in March 2017, the Board remanded the glaucoma disability service connection issue to the AOJ for additional development. Under the circumstances, the Board finds that there has been substantial compliance with its remand. See Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

II. Increased Rating 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects the Veteran's ability to function under the ordinary conditions of daily life, including employment, by comparing the Veteran's symptomatology with the criteria set forth in the Schedule for Rating Disabilities. 38 C.F.R. Part 4 (2016). The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations. Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016). Separate diagnostic codes identify the various disabilities and the criteria for specific ratings. If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016). Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2016). However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided. 38 C.F.R. § 4.14 (2016).

Whether the issue is one of an initial rating or an increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's glaucoma has been rated as 10 percent disabling under DC 6013. Under this code, open-angle glaucoma is to be rated based on visual impairment or, a minimum evaluation of 10 percent is to be assigned if continuous medication is required. 38 C.F.R. § 4.79, DC 6013.

The evaluation of visual impairment is based on impairment of visual acuity (excluding developmental errors of refraction), visual field, and muscle function. 38 C.F.R. § 4.75(a) (2016). Under the current criteria, impairment of central visual acuity and impairment of visual fields are evaluated pursuant to 38 C.F.R. § 4.79, Diagnostic Codes 6061 through 6081 (2016).

DC 6080 rates eye disorders based on impairment of the field of vision. Under 38 C.F.R. § 4.76a, Table III (2016), the normal visual field extent at the 8 principal meridians totals 500 degrees. The normal for the 8 principal meridians are as follows: 85 degrees temporally; 85 degrees down temporally; 65 degrees down; 50 degrees down nasally; 60 degrees nasally; 55 degrees up nasally; 45 degrees up; and 55 degrees up temporally. The extent of visual field contraction in each eye is determined by recording the extent of the remaining visual fields in each of the eight 45 degree principal meridians. 

Under DC 6080, a 10 percent rating is assigned for a unilateral scotoma; with remaining field of 46 to 60 degrees bilaterally or unilaterally; with remaining field of 31 to 45 degrees unilaterally; with remaining field of 16 to 30 degrees unilaterally; loss of superior half of visual field bilaterally or unilaterally; loss of interior half of visual field unilaterally; loss of nasal half of visual field bilaterally or unilaterally; and loss of temporal half of visual field unilaterally. 

A 30 percent rating is assigned for remaining field of 31 to 45 degrees unilaterally; concentric contraction of visual field unilaterally; loss of temporal half of visual field bilaterally; and homonymous hemianopsia visual filed defects. 

Evaluations continue to increase for additional impairment of visual fields. 38 C.F.R. § 4.79 (2016).

When both decreased visual acuity and visual field defect are present in one or both eyes and are service-connected, to determine the evaluation for visual impairment, the visual acuity and visual field defect (expressed as a level of visual acuity) are to be evaluated separately, and then combined under the provisions of 38 C.F.R. § 4.25. 38 C.F.R. § 4.77(c).

Aphakia or dislocation of the crystalline lens is evaluated based on visual impairment, and the resulting level of visual impairment is elevated one step. A minimum 30 percent rating is assigned for unilateral or bilateral symptoms. See 38 C.F.R. § 4.79, DC 6029 (2016).

Lastly, under the rating criteria, the maximum evaluation for visual impairment of one eye must not exceed 30 percent unless there is anatomical loss of the eye. 38 C.F.R. § 4.75(d) (2016). The evaluation for visual impairment may be combined with evaluations for other disabilities of the same eye that are not based on visual impairment (e.g., disfigurement under DC 7800). Id.

A. Glaucoma

A review of the Veteran's private treatment reports confirms continuing treatment of diagnosed glaucoma with eye drops. The Veteran's private treatment records from Spokane Eye Clinic also show injections to treat his condition. The injections did not result in incapacitating episodes or prescribed bed rest.

In May 2016, the Veteran received a VA examination. The examiner found that the Veteran's eyes were 20/70 uncorrected, and 20/40 or better when corrected. There were no incapacitating episodes or prescribed bed rest. The examiner found that the Veteran's left eye shows an average contraction to 55 degrees. A normal field of vision temporally is 85 degrees. The examination shows 75 degrees. Normal vision down temporally is 85. The Veteran's field is 65 in the left eye. The normal field of vision down is 65, 50 degrees is shown. Down nasally, 50 is normal, the Veteran shows 45. Normal vision nasally is 60, but examination findings show 55. Up nasally, 55 is considered normal, and 52 is demonstrated. The normal field of vision up is 45 degrees, and 42 is shown. The final field of vision considered for the left eye is up temporally, where 55 is normal, with 52 shown on examination. The total remaining visual field for the left eye is 436. When this number is divided by the eight directions, rounded up, the average contraction is obtained. The Veteran's left eye can be rated on its concentric contraction or based on an equivalent visual acuity of 20/50.

The Veteran's right eye shows an average contraction to 50.25 degrees. A normal field of vision temporally is 85 degrees. The examination shows 68 degrees. Normal vision down temporally is 85. The Veteran's field is 55 in the right eye. The normal field of vision down is 65, and 45 degrees is shown. Down nasally, 50 is normal, and the Veteran shows 42. Normal vision nasally is 60, but examination findings show 45. Up nasally, 55 is considered normal and 50 is demonstrated. The normal field of vision up is 45 degrees, 42 is shown. The final field of vision considered for the right eye is up temporally, with a normal result shown on examination. The total remaining visual field for the right eye is 402. When this number is divided by the eight directions, rounded up, the average contraction is obtained. The Veteran's right eye can be rated on its concentric contraction or based on an equivalent visual acuity of 20/50.

Bilateral concentric contraction of visual field with remaining field of 45-60 degrees warrants a 10 percent evaluation under DC 6080. A higher evaluation is not warranted unless there is a smaller remaining field.

In February 2017, private medical records from the Spokane Eye Clinic show that both eyes have a visual acuity of 20/40.

In May 2017, the Veteran received a VA examination. The examiner found that the Veteran's right eye was at 20/40 vision acuity, and his left eye was correctable to 20/25.

A concentric contraction of the visual field to 60 degrees but not to 45 degrees results in a bilateral evaluation of 10 percent, a unilateral evaluation of 10 percent, or rate as 20/50. DC 6080. In the present case, the concentric contraction for the eyes warrants a 10 percent evaluation under DC 6080. Visual field testing does not document concentric contraction of the visual field to 45 degrees or less bilaterally, which must be shown for a 30 percent rating or higher under DC 6080.

When the Veteran's equivalent visual acuity is rated (20/50 in the right eye and 20/50 in the left eye), a 10 percent disability rating is warranted. See 38 C.F.R. § 4.84(a), Diagnostic Codes 6078, 6079. For these reasons, the Board finds that a disability rating in excess of 10 percent is not warranted under the DC 6080. See 38 C.F.R. §§ 4.76, 4.76a, 4.84a.

A higher rating is not warranted under DC 6029 or DC 6080 based upon the ophthalmology and optometry exams and findings in the primary care treatment records at Spokane Eye Clinic. The clinic's ophthalmology findings in February 2017 indicate that visual acuity bilaterally was 20/40. Spokane Eye Clinic ophthalmology findings in January 2017 indicate that visual acuity for the right eye was 20/30 and for the left eye was 20/40. Visual field examination was normal. Using the ratings for impairment of central visual acuity, a rating in excess of 10 percent is not warranted. See 38 C.F.R. §§ 4.76, 4.76a, 4.84a.

The Board has considered whether a higher rating by analogy is available through another other diagnostic code that considers similar symptoms. In this case, the Board finds no other provision upon which to assign a higher rating. Rating the service-connected bilateral eye disability under DC 6009, unhealed eye injury; DC 6012, angle-closure glaucoma, or DC 6027, traumatic cataract, would not result in a disability rating in excess of 10 percent. The rating criteria for these codes indicate that the disorders are to be rated based upon impairment of visual acuity or field loss or aphakia, which is discussed in detail above (although aphakia does not apply in the instant case). The evidence of record does not establish anatomical loss of an eye or blindness having only light perception. The evidence of record does not show total disability due to glaucoma. See DC 6012.

Therefore, to the extent that the evidence of record documents some of the symptoms included in the individual rating criteria for a rating in excess of 10 percent, the Board finds it highly probative that such symptoms have not resulted in overall impairment to the required level of severity so as to warrant an increased disability rating. Therefore, the Board finds that the Veteran's manifested glaucoma symptoms for the this particular period on appeal are most closely approximated by the assigned 10 percent disability rating as discussed above.

Based on the evidence of record, the Board finds that a rating in excess of 10 percent is not warranted. In this regard, the most recent private and VA medical examinations document visual acuity of 20/40 or better in both eyes. As such, a higher rating is not available based on visual impairment. The Veteran's current 10 percent rating reflects the Veteran's need to take continuous medication.

The Board recognizes the Veteran's assertions that his eye disorder has worsened in severity over time. However, the medical evidence prepared by skilled neutral professionals demonstrate that any worsening that may have occurred simply does not reach the level of severity required to warrant the assignment of an increased disability rating. The medical examination evidence is more probative than the Veteran's lay assertions as to current manifestations of his bilateral eye disability.

In conclusion, the Board finds that the preponderance of the evidence is against the Veteran's claim for a rating in excess of 10 percent for glaucoma. In denying a higher rating, the Board finds the benefit of the doubt doctrine is not applicable. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

Entitlement to a disability rating in excess of 10 percent for glaucoma is denied.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


